OPINION — AG — **** SCHOOL DISTRICT — EXPENSES ALLOWABLE **** (1) A SCHOOL DISTRICT MAY NOT PAY EXPENSES OF SCHOOL BOARD MEMBERS AND EMPLOYEES INCLUDING MEALS, TIPS, TAXI FARE, ENTERTAINMENT, ETC., WHILE CONDUCTING BOARD BUSINESS WITHIN THE DISTRICT EXCEPT IN A SITUATION WHERE A BOARD MEMBER OR AN EMPLOYEE OF THE DISTRICT MUST TRAVEL WITHIN THE DISTRICT TO PERFORM HIS DUTIES. (2) A SCHOOL DISTRICT IS WITHOUT AUTHORITY TO AUTHORIZE A MONTHLY FLAT RATE EXPENSE ALLOWANCE FOR BOARD EMPLOYEES. (3) A SCHOOL BOARD IS WITHOUT AUTHORITY TO PAY MOVING EXPENSES OF TEACHERS AND ADMINISTRATORS HIRED BY THE SCHOOL DISTRICT. (5) A SCHOOL BOARD MAY LAWFULLY REIMBURSE TRAVEL EXPENSES OF BOARD MEMBERS AND ADMINISTRATIVE PERSONNEL WITHOUT DOCUMENTATION. (6) A SCHOOL BOARD MAY LAWFULLY PAY INTEREST TO THE STATE DEPARTMENT OF WELFARE AS A PENALTY FOR FAILURE TO FILE TIMELY SOCIAL SECURITY QUARTERLY REPORTS. (7) IF THE BOARD CONSIDERS IT NECESSARY TO PURCHASE UNIFORMS FOR THE CUSTODIAL EMPLOYEES OF THE SCHOOL DISTRICT IN ORDER TO MAINTAIN AND OPERATE AN ADEQUATE SCHOOL SYSTEM THEN SUCH EXPENDITURE CAN BE MADE. (8) AN SCHOOL DISTRICT MAY NOT PURCHASE REAL ESTATE (PERMANENT BUILDING) BY A LEASE PURCHASE AGREEMENT WITH SEMI ANNUAL PAYMENTS OVER A TEN YEAR PERIOD AND MAY NOT MAKE A BINDING LEASE OF REAL OR PERSONAL PROPERTY WHICH EXTENDS BEYOND THE FISCAL YEAR. (9) A SCHOOL DISTRICT'S HELD WANTED ADVERTISING COSTS DO NOT HAVE TO COMPLY WITH PROVISIONS OF 28 O.S. 1969 Supp., 121 [28-121], WHICH PROVIDE FOR FEES FOR PRINTING LEGAL NOTICES. (10) A SCHOOL BOARD MAY NOT MAKE OUT OF TOWN TRAVEL EXPENSES ADVANCES TO BOARD MEMBERS AND/OR EMPLOYEES BEFORE SUCH EXPENSES ARE ACTUALLY INCURRED. (11) A SCHOOL DISTRICT MAY LAWFULLY EXPEND ITS GENERAL FUND MONEY TO COMPLETE SPECIFIC FEDERAL PROGRAMS IN EXCESS OF THE FEDERAL FUNDS GRANTED. CITE: 28 O.S. 1969 Supp., 121 [28-121], 70 O.S. 1970 Supp. 4-22 [70-4-22], 51 O.S. 1961 125 [51-125], ARTICLE X, SECTION 26, 62 O.S. 1961 430.1 [62-430.1] (GARY GLASGOW)